

114 S330 IS: Conservation Easement Incentive Act of 2015
U.S. Senate
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 330IN THE SENATE OF THE UNITED STATESFebruary 2, 2015Mr. Heller (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to make permanent the special rule for contributions of
 qualified conservation contributions, and for other purposes.1.Short titleThis Act may be cited as the Conservation Easement Incentive Act of 2015.2.Special rule for
			 contributions of qualified conservation contributions made permanent(a)In
 general(1)IndividualsSubparagraph (E) of section 170(b)(1) of the Internal Revenue Code of 1986, as amended by the Tax Increase Prevention Act of 2014, is amended by striking clause (vi).(2)CorporationsSubparagraph (B) of section 170(b)(2) of such Code, as amended by such Act, is amended by striking clause (iii).(b)Contributions of capital gain real property made for conservation purposes by Native Corporations
 (1)In generalSection 170(b)(2) of such Code is amended by redesignating subparagraph (C) as subparagraph (D), and by inserting after subparagraph (B) the following new subparagraph:
					
						(C)Qualified conservation contributions by certain Native Corporations
 (i)In generalAny qualified conservation contribution (as defined in subsection (h)(1)) which— (I)is made by a Native Corporation, and
 (II)is a contribution of property which was land conveyed under the Alaska Native Claims Settlement Act,shall be allowed to the extent that the aggregate amount of such contributions does not exceed the
			 excess of the taxpayer’s taxable income over the amount of charitable
 contributions allowable under subparagraph (A).(ii)CarryoverIf the aggregate amount of contributions described in clause (i) exceeds the limitation of clause (i), such excess shall be treated (in a manner consistent with the rules of subsection (d)(2)) as a charitable contribution to which clause (i) applies in each of the 15 succeeding years in order of time.
 (iii)Native CorporationFor purposes of this subparagraph, the term Native Corporation has the meaning given such term by section 3(m) of the Alaska Native Claims Settlement Act.. (2)Conforming amendmentSection 170(b)(2)(A) of such Code is amended by striking subparagraph (B) applies and inserting subparagraph (B) or (C) applies.
 (3)Valid existing rights preservedNothing in this subsection (or any amendment made by this subsection) shall be construed to modify the existing property rights validly conveyed to Native Corporations (within the meaning of section 3(m) of the Alaska Native Claims Settlement Act) under such Act.(c)Effective
 dateThe amendments made by this section shall apply to contributions made in taxable years beginning after December 31, 2014.